Case 7:19-mj-01987 Document 1 Filed on 08/23/19 in TXSD Page 1 of 2

  
 

 

 

 

AO 91 (Rev. 5/85) Criminal Complaint ea Cour
United States District Court ,,,.,,,.
SOUTHERN DISTRICT OF TEXAS "
David J,
UNITED STATES OF AMERICA mee Bradley, Cleric
V. CRIMINAL COMPLAINT

Angel PENA, YOB: 1999, USC

case NuMBER: AA - / g-/ G3 Z-hA

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about August 22, 2019 in Hidalgo county, in the

Southern District of Texas defendant(s) did, (Track Statutory Language of Offense)

Knowingly and Intentionally Possess with the Intent to Distribute approximately 151 kilograms of Marijuana,
a Schedule I Controlled Substance.

Knowingly and Intentionally Conspire to Possess with the Intent to Distribute approximately 151 kilograms
of Marijuana, a Schedule I Controlled Substance.

in violation of Title 21 United States Code, Section(s) 846, 841 (a) (1)

 

I further state that I am a(n) DEA Special Agent and that this complaint is based on the
following facts: See Attachment “A”.

Continued on the attached sheet and made a part of hereof: XYes No
Agweved AUSt Mle MELLC DAB.

x - o > -{ G Signature of Complainant

Aaron R. Turner, DEA Special Agent

Sworn to before me and subscribed in my presence,

August 23, 2019 Z. SG a4 At McAllen, Texas

Date

City and state
Peter E. Ormsby, U.S. Magistrate Judge dar SF Q ae)

 

Name & Title of Judicial Officer “ignature of Judicial Officer
Case 7:19-mj-01987 Document 1 Filed on 08/23/19 in TXSD_ Page 2 of 2

ATTACHMENT “A”

On August 22, 2019, at approximately 1:18 p.m. USBP Agents from the Weslaco Border Patrol
Station were conducting surveillance at Valley View Road and Military Highway 281. This area is
notorious for undocumented alien and narcotic smuggling.

At approximately 1:18 p.m. Border Patrol Agents observed a white Chevrolet Silverado traveling
south on Valley View Road at a high rate of speed. From their position, they relayed to surrounding
agents their observations. Once at the river road, agents observed several subjects appear from the south
side of the truck and appeared to be loading something into the cab. Once the truck started traveling
north, agents relayed the location and direction of travel of the truck to surrounding mobile units. Once
the driver saw several units responding to his position, he immediately pulled over south of Military
Highway on Valley View Road and got out of the truck. When agents approached the vehicle, they
observed several bundles of suspected narcotics inside the cab of the truck. The driver of the truck was
placed under arrest. The subject was then secured in a Border Patrol Unit.

After a brief interview for biographical information, it was determined that the individual was
Angel Pena, DOB: 8-26-1999, US Citizen. Angel PENA was then transported to the Weslaco Border
Patrol Station. Five bundles were recovered from the subject's vehicle weighing 151 Kgs/ 333.45 ibs. The
bundles, along with the vehicle were transported to the Weslaco Border Patrol Station. At the Weslaco
Station, the bundles were tested using the Duquenois-Levine Reagent System and tested positive for
marijuana.

PENA and the marijuana were turned over to DEA Special Agents. At the Weslaco Border Patrol
Station under Miranda Advisement and waiver, PENA admitted to having knowledge of the bundles of
narcotics being loaded into his vehicle and to being paid over $1,000 for transporting the narcotics.
PENA told DEA agents that under the direction of another individual, he would be paid to drive south on
Valley View Road from Military Highway. He was instructed to continue driving south until he saw
subjects wave him down. That would be the location for him to pick up the marijuana. While attempting
to leave, he was caught and arrested by Border Patrol agents. . .
